Case 18-17532-jkf      Doc 37      Filed 04/30/19 Entered 04/30/19 17:54:40             Desc Main
                                   Document      Page 1 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                            :
                                  : Case No.: 18-17532
Sarah Anne Washco                 : Chapter 13
Debtor(s)                         : Judge Jean K. FitzSimon
                                  : *******************

 OBJECTION OF GOVERNMENT LOAN SECURITIZATION TRUST 2011-FV1 BY
 U.S. BANK NATIONAL ASSOCIATION, AS CO-TRUSTEE AND U.S. BANK TRUST
 NATIONAL ASSOCIATION AS DELAWARE TRUSTEE TO CONFIRMATION OF
               THE AMENDED PLAN (DOCKET NUMBER 32)

       Government Loan Securitization Trust 2011-FV1 by U.S. Bank National Association, as

Co-Trustee and U.S. Bank Trust National Association as Delaware Trustee ("Creditor") by and

through its undersigned counsel, objects to the confirmation of the currently proposed Amended

Chapter 13 Plan ("Plan") filed by Sarah Anne Washco (''Debtor'') as follows:

   1. Creditor holds a security interest secured by a mortgage lien on Debtor's property

       commonly known as 2118 Delmar Drive, Folcroft, PA 19032 ("Property").

   2. Creditor has filed Proof of Claim number 10 in the amount of $193,524.60, and including

       a pre-petition arrearage in the amount of $58,457.60.

   3. Debtor's Plan appears to include Creditor's claim in Part 3, Priority Claims. Such

       treatment will not adequately provide for payment of Creditor's secured claim.

   4. At the same time, Debtor's Plan does not provide for the repayment of arrears and

       maintenance of ongoing monthly payments under Part 4, Secured Claims.

   5. As a result, Debtor's Plan fails to meet the requirements of 11 U.S.C. §1325(a)(5) as it

       fails to provide for a secured claim. Creditor requests that Debtor amend the Plan to

       either provide for Creditor's claim or to surrender their interest in the Property.




19-008448_JDD1
Case 18-17532-jkf     Doc 37    Filed 04/30/19 Entered 04/30/19 17:54:40        Desc Main
                                Document      Page 2 of 4



       WHEREFORE, Creditor respectfully requests that the Court deny the confirmation of the

Debtor's currently proposed Amended Plan.


                                                 Respectfully submitted,

                                                 /s Karina Velter
                                                 Karina Velter, Esquire (94781)
                                                 Adam B. Hall (323867)
                                                 Sarah E. Barngrover (323972)
                                                 Manley Deas Kochalski LLC
                                                 P.O. Box 165028
                                                 Columbus, OH 43216-5028
                                                 Telephone: 614-220-5611
                                                 Fax: 614-627-8181
                                                 Attorneys for Creditor
                                                 The case attorney for this file is Karina
                                                 Velter.
                                                 Contact email is kvelter@manleydeas.com




19-008448_JDD1
Case 18-17532-jkf       Doc 37     Filed 04/30/19 Entered 04/30/19 17:54:40             Desc Main
                                   Document      Page 3 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                            :
                                  : Case No.: 18-17532
Sarah Anne Washco                 : Chapter 13
Debtor(s)                         : Judge Jean K. FitzSimon
                                  : *******************


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Objection of Government

Loan Securitization Trust 2011-FV1 by U.S. Bank National Association, as Co-Trustee and U.S.

Bank Trust National Association as Delaware Trustee to the Confirmation of the Amended Plan

was served on the parties listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   Scott Waterman, Chapter 13 Trustee, Chapter 13 Trustee, 2901 St. Lawrence Ave., Reading,
   PA 19606

                                                                                April 30
The below listed parties were served via regular U.S. Mail, postage prepaid, on _________,
2019:


   Sarah Anne Washco, 2118 Delmar Dr., Folcroft, PA 19032

   Sarah Anne Washco and Joseph Ralph Washco, 2118 Delmar Drive, Folcroft, PA 19032


       4/30/19
DATE: _____________
                                                        /s Karina Velter
                                                     Karina Velter, Esquire (94781)
                                                     Adam B. Hall (323867)
                                                     Sarah E. Barngrover (323972)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus, OH 43216-5028
                                                     Telephone: 614-220-5611
                                                     Fax: 614-627-8181
                                                     Attorneys for Creditor



19-008448_JDD1
Case 18-17532-jkf   Doc 37   Filed 04/30/19 Entered 04/30/19 17:54:40      Desc Main
                             Document      Page 4 of 4



                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




19-008448_JDD1
